ITEMID: 001-111433
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: TATALOVIC AND DEKIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Isabelle Berro-Lefèvre
TEXT: The applicants, Ms Darinka Tatalović and Mr Rajko Đekić, are Serbian citizens who were born in 1935 and 1932, respectively, and live in Belgrade. They were represented before the Court by Mr B. Mitrovski and Mr S. Jakovljević, lawyers practising in Belgrade.
The Serbian Government (“the Government”) were represented by their Agent, Mr Slavoljub Carić.
In 1948 the property which is at issue in this case was nationalised pursuant to the Nationalisation of Private Entities Act 1948, which provided for the nationalisation of all property belonging to foreign nationals.
On 2 July 1992 the applicants filed a property claim with the Belgrade Second Municipal Court against the local authorities. The applicants claimed that their predecessor had bought the disputed property in 1939 from B.B., a Czech citizen, and that therefore that property could not have been nationalised. The disputed fact in the case was the actual existence of the purchase contract, as it had allegedly been destroyed.
In the claim form, they assessed the monetary value of their claim at 6,000,000 “old dinars” (YUR - approximately 37,500 German marks (DEM) at the time).
On 30 March 1998 the court ruled in favour of the applicants. That decision was upheld by the Belgrade District Court on 31 March 1999.
At the request of the Attorney General of Serbia, on 6 December 2000 the Supreme Court of Serbia ("the Supreme Court") quashed the judgments of 30 March 1998 and 31 March 1999 and remitted the case for a retrial.
On 9 March 2001 the applicants extended their claim to the State.
On 18 November 2003 the Belgrade Second Municipal Court ruled against the applicants. That decision was upheld by the Belgrade District Court on 10 November 2004.
On 28 September 2006 the Supreme Court rejected the applicants’ appeal on points of law on the ground that they had failed to assess the monetary value of their claim in the claim form.
The Government did not dispute the facts submitted by the applicants. However, they provided additional information concerning the proceedings before the Supreme Court, as follows.
On 3 January 2007 the applicants applied for the reopening of the proceedings before the Supreme Court.
On 5 November 2009 the Supreme Court accepted their application and quashed its decision of 28 September 2006. At the same time, it decided on the merits of the applicants’ appeal on points of law and dismissed it as manifestly ill-founded.
The applicants’ representative was served with the Supreme Court’s decision on 2 March 2010.
